Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/20/2020 has been entered.
Remarks
The Examiner contacted the Applicant’s representative, Bruce E. Owens Jr, on 3/17/2021 to discuss amendments that would place the application in condition for allowance. The Applicant’s representative indicated that an abandonment was under consideration. The Applicant’s representative and the Examiner agreed that a non-final rejection be mailed.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  See the rejection under 35 U.S.C. 112 below.  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors the applicant may become aware of in the specification.
Claim Objections
In claim 1 lines 29-30, “further responsive” should be replaced with “responsive”.
In claim 10 line 24, “further responsive” should be replaced with “responsive”.
In claim 10 line 25, the comma after “instruction block header cache” should be removed.
In claim 21 line 21, “further responsive” should be replaced with “responsive”.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-10, 12, 15, 16, 21, 23, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “determine whether an MBH provided to the execution pipeline corresponds to the generated MBH for the instruction block based on decoding of the instruction block”. There does not appear to be support for this limitation. For example, 
Dependent claims are rejected for the same reason.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-10, 12, 15, 16, 21, 23, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the instruction block header cache entry” in the 2nd to last line. It is not clear which “instruction block header cache entry” is being referred to as there is “an instruction block header cache entry” in line 7 and in lines 39-40. For the purposes of prior art examination, Examiner is interpreting “an instruction block header cache entry” in lines 39-40 as “the instruction block header cache entry”. Claim 10 is rejected for the same reason.
Claim 21 recites “the instruction block in an instruction block header cache entry” in line 29. Claim 21 also recites “an instruction block header cache entry… an instruction block”. It is not clear whether the instruction block header cache entry are the 
Dependent claims are rejected for the same reason.
Allowable Subject matter
Claims 1, 3, 6-10, 12, 15, 16, 21, 23, 26 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 requires, among other things, a block based processor generating a micro-architectural block header (MBH). When an instruction block header cache entry does not correspond to an instruction block header identifier, this MBH is stored as a new instruction block header cache entry. When the instruction block header cache entry corresponds to the instruction block header identifier, the instruction block header cache controller determines whether an MBH provided to the execution pipeline corresponds to the generated MBH. If it does not correspond, the generated MBH is stored in the instruction block header cache entry. Gray et al (2016/0378492 A1) discloses instruction block header cache entries and providing instruction block header cache data to an execution pipeline. Gray also discloses generating an MBH. Tran et al (US 2013/0198490 A1) discloses allocating new entries in a cache like memory structure. However, none of the references, alone or in combination, disclose that in response to determining that the instruction block header cache entry corresponds to the instruction block identifier, determining whether an MBH provided to the pipeline . 
Response to Arguments
The Applicant’s arguments, filed 2/20/2020, have been fully considered.
The Applicant’s argues, on page 11, that claim 1 provided antecedent basis for “instruction block”. However, the claim was not rejected for lack of antecedent basis. The claim was rejected as it was not clear which “instruction block” was being referred to. The rejection has been withdrawn due to claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jyoti Mehta whose telephone number is (571)270-3995.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JYOTI MEHTA/
Primary Examiner, Art Unit 2182